IN THE SUPREME COURT OF THE STATE OF NEVADA

JOSEPH MILLS, AN INDIVIDUA; AND | No,, 845238
PEGGY MILLS, AN INDIVIDUAL, qi
Appellants, F H LL & Le
vs.
SUPERIOR TRAFFIC SERVICES . OCT 24 2022

    

CORP.,

c ELIZAS: TH & A. Leo
Bd 1
Respondent.

 

ORDER DISMISSING APPEAL AS ABANDONED

After the settlement judge reported that the parties had agreed
to a settlement, this court entered an order directing appellants to file a
stipulation or motion to dismiss this appeal or otherwise inform this court
of the status of this appeal within 30 days. To date, appellants have not
responded to our order or otherwise communicated with this court.

Accordingly, cause appearing, we dismiss this appeal as abandoned.

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

By: SLA RT Qe

ce: Hon. Joseph Hardy, Jr., District Judge
John Walter Boyer, Settlement Judge
Clear Counsel Law Group
Springel & Fink, LLP
Lemons, Grundy & Eisenberg
Eighth District Court Clerk

SUPREME CouRT
OF
NEVADA

CLERK’S ORDER

Weta Bie Z cd ~ S370 S